  Case 16-13110-KCF          Doc 260       Filed 12/09/19 Entered 12/09/19 12:56:47                 Desc Main
                                          Document     Page 1 of 16

                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


       In re: United National Machine Tool Inc                      §   Case No. 16-13110-KCF
                                                                    §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         Barry R. Sharer, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $2,014,887.20                      Assets Exempt: N/A
 (without deducting any secured claims)
 Total Distribution to Claimants:$371,671.00         Claims Discharged
                                                     Without Payment: N/A

 Total Expenses of Administration:$551,546.99


         3) Total gross receipts of $    923,217.99 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2 ), yielded net receipts of $923,217.99
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
 Case 16-13110-KCF              Doc 260      Filed 12/09/19 Entered 12/09/19 12:56:47                          Desc Main
                                            Document     Page 2 of 16


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                         $608,569.94      $1,716,879.98        $371,671.00       $371,671.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00         383,068.22        317,319.22         155,473.51

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00         396,073.48         396,073.48        396,073.48
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                  1,277,517.49         991,624.99         401,361.29                 0.00

                                        $1,886,087.43      $3,487,646.67      $1,486,424.99       $923,217.99
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on February 22, 2016.
  The case was pending for 38 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 11/19/2019                 By: /s/Barry R. Sharer
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                Case 16-13110-KCF                Doc 260       Filed 12/09/19 Entered 12/09/19 12:56:47                           Desc Main
                                                              Document     Page 3 of 16



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                          UNIFORM                                $ AMOUNT
               DESCRIPTION
                                                                                         TRAN. CODE 1                            RECEIVED
     Credit refund                                                                       1229-000                                      43.51

     TD Account                                                                          1229-000                                    882.71

     Closing Chapter 11 bank account with Rabobank                                       1229-000                                  36,490.50

     Refund of Chapter 11 bond                                                           1229-000                                    364.00

     Surcharge from Scottrade Financial Services                                         1229-000                                   1,750.00

     Surcharge from Sterling National Bank                                               1229-000                                   1,000.00

     Fixed assets sold at auction                                                        1129-000                                 882,687.27


    TOTAL GROSS RECEIPTS                                                                                                         $923,217.99

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                          UNIFORM                                $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                         TRAN. CODE                                 PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                               $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS           CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED            PAID
                                                       CODE                6D)
           4      BB&T Bankruptcy                      4110-000            N/A                   511,637.83               0.00                 0.00

          11      Bank of the West                     4110-000             147,765.59           159,746.17               0.00                 0.00

          19 -2 TD Auto Finance LLC                    4110-000              15,049.83             15,084.66              0.00                 0.00

          23S     ScottradeBank                        4110-000            N/A                   135,000.00               0.00                 0.00

          25S-3 South Hainesport Industrial 4110-000                       N/A                     16,380.00              0.00                 0.00
                Trust
          26    FC Partners, LP             4110-000                        445,754.52           507,360.32               0.00                 0.00




UST Form 101-7-TDR (10/1/2010)
         Case 16-13110-KCF         Doc 260      Filed 12/09/19 Entered 12/09/19 12:56:47               Desc Main
                                               Document     Page 4 of 16
           BB&T                            4110-000       N/A             371,671.00      371,671.00       371,671.00


 TOTAL SECURED CLAIMS                                     $608,569.94   $1,716,879.98    $371,671.00      $371,671.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                         UNIFORM
    PAYEE                                              CLAIMS            CLAIMS          CLAIMS          CLAIMS
                                          TRAN.
                                                      SCHEDULED         ASSERTED        ALLOWED           PAID
                                          CODE
 Trustee Compensation - Barry R. Sharer        2100-000         N/A         49,410.90      49,410.90         7,960.90

 Other - South Hainesport Industrial Trust     2410-000         N/A         85,749.00      20,000.00         3,222.32

 U.S. Trustee Quarterly Fees - U.S. TRUSTEE 2950-000            N/A           975.00          975.00          975.00
 OFFICE
 Trustee Expenses - Barry R. Sharer         2200-000            N/A             29.03          29.03             4.68

 Other - Trenk DiPasquale Della Fera Sodono 3210-000            N/A        106,145.00     106,145.00        17,101.67

 Other - Trenk DiPasquale Della Fera Sodono 3220-000            N/A          2,592.10       2,592.10          417.63

 Accountant for Trustee Fees (Trustee Firm) 3310-000            N/A         14,710.00      14,710.00         2,370.02
 - Sharer Petree Brotz & Snyder
 Accountant for Trustee Expenses (Trustee   3320-000            N/A             42.80          42.80             6.90
 Firm) - Sharer Petree Brotz & Snyder
 Other - INTERNATIONAL SURETIES, LTD        2300-000            N/A             40.48          40.48            40.48

 Other - Verizon                               2420-000         N/A           882.06          882.06          882.06

 Other - PSEG                                  2420-000         N/A          3,636.58       3,636.58         3,636.58

 Other - First Insurance                       2420-000         N/A          1,543.82       1,543.82         1,543.82

 Other - Rabobank, N.A.                        2600-000         N/A             10.00          10.00            10.00

 Other - Tyco Integrated Security LLC          2420-000         N/A           566.54          566.54          566.54

 Other - PSEG                                  2420-000         N/A          3,110.76       3,110.76         3,110.76

 Other - First Insurance Funding               2420-000         N/A          1,543.82       1,543.82         1,543.82

 Other - Rabobank, N.A.                        2600-000         N/A             46.01          46.01            46.01

 Other - First Insurance Funding Corp.         2420-000         N/A          1,593.82       1,593.82         1,593.82

 Other - South Hainesport Industrial Trust     2410-000         N/A          7,500.00       7,500.00         7,500.00

 Other - PSEG                                  2420-000         N/A          2,953.89       2,953.89         2,953.89

 Other - Rabobank, N.A.                        2600-000         N/A             31.41          31.41            31.41

 Other - INTERNATIONAL SURETIES, LTD           2300-000         N/A              5.57           5.57             5.57

 Other - South Hainesport Industrial Trust     2410-000         N/A          7,500.00       7,500.00         7,500.00

 Other - State of New Jersey Division of       2420-000         N/A             60.00          60.00            60.00
 Motor Vehicle
 Other - PSEG                                  2420-000         N/A          4,591.22       4,591.22         4,591.22

 Other - Rabobank, N.A.                        2600-000         N/A             19.14          19.14            19.14

 Other - Philip A. Donahue                     2410-000         N/A           225.00          225.00          225.00




UST Form 101-7-TDR (10/1/2010)
         Case 16-13110-KCF           Doc 260    Filed 12/09/19 Entered 12/09/19 12:56:47      Desc Main
                                               Document     Page 5 of 16
 Other - Rabobank, N.A.                    2600-000       N/A           10.00        10.00           10.00

 Other - HILL ARCHIVE                      2410-000       N/A         1,027.39     1,027.39        1,027.39

 Other - State of New Jersey - CBT         2690-000       N/A         1,500.00     1,500.00        1,500.00

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - Rabobank, N.A.                    2600-000       N/A         1,317.73     1,317.73        1,317.73

 Other - Rabobank, N.A.                    2600-000       N/A         1,186.12     1,186.12        1,186.12

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - Rabobank, N.A.                    2600-000       N/A         1,395.98     1,395.98        1,395.98

 Other - Rabobank, N.A.                    2600-000       N/A         1,266.97     1,266.97        1,266.97

 Other - Bank of the West                  2990-000       N/A        56,175.19    56,175.19       56,175.19

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - Lakeland Bank                     2990-000       N/A         7,021.90     7,021.90        7,021.90

 Other - Leaf Capital                      2990-000       N/A         7,021.90     7,021.90        7,021.90

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - Rabobank, N.A.                    2600-000       N/A          898.77       898.77          898.77

 Other - Rabobank, N.A.                    2600-000       N/A           63.90        63.90           63.90

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - HILL ARCHIVE                      2990-000       N/A           57.71        57.71           57.71

 Other - Rabobank, N.A.                    2600-000       N/A           55.88        55.88           55.88

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - Rabobank, N.A.                    2600-000       N/A           61.41        61.41           61.41

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - Rabobank, N.A.                    2600-000       N/A           57.42        57.42           57.42

 Other - HILL ARCHIVE                      2410-000       N/A           57.71        57.71           57.71

 Other - Rabobank, N.A.                    2600-000       N/A           55.34        55.34           55.34

 Other - HILL ARCHIVE                      2410-000       N/A           57.58        57.58           57.58

 Other - Rabobank, N.A.                    2600-000       N/A           62.77        62.77           62.77

 Other - Rabobank, N.A.                    2600-000       N/A           53.09        53.09           53.09

 Other - State of New Jersey-CBT           2820-000       N/A          750.00       750.00          750.00

 Other - Hill Archive                      2410-000       N/A           57.58        57.58           57.58

 Other - HILL ARCHIVE                      2410-000       N/A           57.58        57.58           57.58

 Other - Rabobank, N.A.                    2600-000       N/A           56.32        56.32           56.32

 Other - Rabobank, N.A.                    2600-000       N/A           53.56        53.56           53.56




UST Form 101-7-TDR (10/1/2010)
         Case 16-13110-KCF            Doc 260    Filed 12/09/19 Entered 12/09/19 12:56:47         Desc Main
                                                Document     Page 6 of 16
 Other - HILL ARCHIVE                        2410-000         N/A       1,688.41       1,688.41         1,688.41

 Other - Rabobank, N.A.                      2600-000         N/A          58.93          58.93            58.93

 Other - Rabobank, N.A.                      2600-000         N/A          51.06          51.06            51.06

 Other - Rabobank, N.A.                      2600-000         N/A          56.26          56.26            56.26

 Other - Rabobank, N.A.                      2600-000         N/A          54.42          54.42            54.42

 Other - Rabobank, N.A.                      2600-000         N/A          28.05          28.05            28.05

 Other - Rabobank, N.A.                      2600-000         N/A          33.03          33.03            33.03

 Other - Rabobank, N.A.                      2600-000         N/A          30.00          30.00            30.00

 Other - Rabobank, N.A.                      2600-000         N/A          28.97          28.97            28.97

 Other - Rabobank, N.A.                      2600-000         N/A          32.94          32.94            32.94

 Other - Rabobank, N.A.                      2600-000         N/A          27.91          27.91            27.91

 Trustee Expenses - Sharer Petree Brotz &    2200-000         N/A       4,594.06       4,594.06         4,594.06
 Snyder
 Other - Rabobank, N.A.                      2600-000         N/A          28.75          28.75            28.75

 TOTAL CHAPTER 7 ADMIN. FEES                            N/A          $383,068.22    $317,319.22      $155,473.51
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS         CLAIMS         CLAIMS          CLAIMS
                                         TRAN.
                                                     SCHEDULED      ASSERTED       ALLOWED           PAID
                                         CODE
 Barry R. Sharer, Trustee                6101-000       N/A            62,097.46      62,097.46        62,097.46

 Barry R. Sharer, Trustee                6102-000       N/A               376.44         376.44          376.44

 Trenk DiPasquale Della Fera Sodono      6210-000       N/A           101,844.00     101,844.00       101,844.00

 Trenk DiPasquale Della Fera Sodono      6220-000       N/A             1,797.39       1,797.39         1,797.39

 Sharer Petree Brotz & Snyder            6310-000       N/A            50,807.50      50,807.50        50,807.50

 Sharer Petree Brotz & Snyder            6320-000       N/A               187.13         187.13          187.13

 Wm. F. Comly & Sons, Inc.               6610-000       N/A           115,000.65     115,000.65       115,000.65

 Wm. F. Comly & Sons, Inc.               6620-000       N/A            63,962.91      63,962.91        63,962.91

 TOTAL PRIOR CHAPTER ADMIN.                             N/A          $396,073.48    $396,073.48      $396,073.48
 FEES AND CHARGES




UST Form 101-7-TDR (10/1/2010)
           Case 16-13110-KCF          Doc 260    Filed 12/09/19 Entered 12/09/19 12:56:47                   Desc Main
                                                Document     Page 7 of 16

EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM        CLAIMS               CLAIMS
   CLAIM                                              SCHEDULED            ASSERTED            CLAIMS         CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form         (from Proofs of     ALLOWED          PAID
                                         CODE              6E)                 Claim)
                                                    None

 TOTAL PRIORITY UNSECURED                                        $0.00                $0.00        $0.00           $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM        CLAIMS               CLAIMS
   CLAIM                                              SCHEDULED            ASSERTED            CLAIMS         CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form         (from Proofs of     ALLOWED          PAID
                                         CODE              6F)                 Claim)
      1     BB&T Bankruptcy              7100-000          N/A                   98,911.63      98,911.63           0.00

      2     BB&T Bankruptcy              7100-000          N/A                   29,963.96      29,963.96           0.00

      3     Dell Financial Services      7100-000            6,000.00              6,145.91      6,145.91           0.00

      5     MSC Industrial Supply        7100-000           10,755.87            11,047.56      11,047.56           0.00

      6     CIT FINANCE, LLC             7100-000           19,817.97            24,947.81      24,947.81           0.00

      7     W.W. Grainger, Inc.          7100-000                618.03            1,621.21      1,621.21           0.00

      8 -2 Leaf Capital Funding, LLC     7100-000           32,554.30            30,993.78      30,993.78           0.00

      9     Personnel Concepts           7100-000                356.84              356.84       356.84            0.00

     10     Safty-Kleen/Clean Harbors    7100-000            5,801.01              2,475.78      2,475.78           0.00

     12     Tri-Steel                    7100-000           45,847.00            45,847.00      45,847.00           0.00

     13     Sterling National Bank       7100-000          143,865.15           168,212.00           0.00           0.00

     14     Lakeland Bank                7100-000          N/A                   53,420.12           0.00           0.00

     15     McMaster-Carr Supply Company 7100-000            2,841.62              2,841.62      2,841.62           0.00

     16     TCF Equipment Finance        7100-000          N/A                   16,355.83           0.00           0.00

     17 -2 Dept. of the Treasury         7100-000          N/A                     1,578.12      1,578.12           0.00

     18     ADJ Group, LLC               7100-000           11,009.58              9,981.58      9,981.58           0.00

     21     Northeast Precision          7100-000            8,764.72              8,764.72      8,764.72           0.00
            Machinery, Inc.
     22     PSE&G                        7100-000          N/A                     6,579.39      6,579.39           0.00

     23U    ScottradeBank                7100-000          153,411.19            20,960.55      20,960.55           0.00

     24     WB Mason                     7100-000                841.10              841.01       841.01            0.00

     25U-3 South Hainesport Industrial 7100-000             50,928.00            93,176.00      93,176.00           0.00
           Trust
     27    Carlson Converting          7100-000            N/A                  352,275.75           0.00           0.00
           Solutions, LLC



UST Form 101-7-TDR (10/1/2010)
            Case 16-13110-KCF          Doc 260    Filed 12/09/19 Entered 12/09/19 12:56:47      Desc Main
                                                 Document     Page 8 of 16
     28      Carlson Converting           7100-000       N/A            N/A             0.00           0.00
             Solutions, LLC
     30      Form Tool Technology, Inc.   7200-000       N/A             4,326.82    4,326.82          0.00

 NOTFILED    Metal Stock                  7100-000             515.57   N/A           N/A              0.00

 NOTFILED    Lowes                        7100-000         1,016.56     N/A           N/A              0.00

 NOTFILED    Machinery Finance Co         7100-000        15,229.09     N/A           N/A              0.00

 NOTFILED    Luk Oil                      7100-000             267.59   N/A           N/A              0.00

 NOTFILED    Mt. Penn Tool & Machine Co   7100-000             554.64   N/A           N/A              0.00

 NOTFILED    Loan Me Inc                  7100-000        73,349.46     N/A           N/A              0.00

 NOTFILED    Ron Jones                    7100-000             782.14   N/A           N/A              0.00

 NOTFILED    Cutting Edge Tool            7100-000         2,562.43     N/A           N/A              0.00

 NOTFILED    East Coast Steel             7100-000         6,375.00     N/A           N/A              0.00

 NOTFILED    Cintas                       7100-000         1,951.88     N/A           N/A              0.00

 NOTFILED    Federal Express              7100-000             572.62   N/A           N/A              0.00

 NOTFILED    Capital One                  7100-000         5,541.32     N/A           N/A              0.00

 NOTFILED    Ford Service Card            7100-000             296.62   N/A           N/A              0.00

 NOTFILED    Home Depot                   7100-000             288.58   N/A           N/A              0.00

 NOTFILED    Muenz Engineered Sales       7100-000        11,155.85     N/A           N/A              0.00

 NOTFILED    Global Merchant Cash         7100-000       102,144.22     N/A           N/A              0.00

 NOTFILED    Liberty Tool                 7100-000         2,705.99     N/A           N/A              0.00

 NOTFILED    Fortune Machinery Service    7100-000         1,043.25     N/A           N/A              0.00

 NOTFILED    Wawa                         7100-000              62.01   N/A           N/A              0.00

 NOTFILED    Principal Life Group         7100-000             191.21   N/A           N/A              0.00

 NOTFILED    Verizon                      7100-000             878.70   N/A           N/A              0.00

 NOTFILED    Pennsylvania Metallurgical   7100-000         3,097.32     N/A           N/A              0.00
             Inc.
 NOTFILED    Quarterspot                  7100-000       131,752.42     N/A           N/A              0.00

 NOTFILED    UNUM life Insurance Co.      7100-000         4,028.72     N/A           N/A              0.00

 NOTFILED    Steve Spencer Machinery      7100-000             757.50   N/A           N/A              0.00

 NOTFILED    Radiac Abrasives Inc.        7100-000             722.30   N/A           N/A              0.00

 NOTFILED    S.J. Welding                 7100-000              76.62   N/A           N/A              0.00

 NOTFILED    Orkin                        7100-000              72.81   N/A           N/A              0.00

 NOTFILED    Verizon Wireless             7100-000             178.28   N/A           N/A              0.00

 NOTFILED    Oberg Brothers               7100-000         5,801.32     N/A           N/A              0.00

 NOTFILED    Techni Solutions             7100-000             994.32   N/A           N/A              0.00

 NOTFILED    Winhill Group                7100-000       290,812.63     N/A           N/A              0.00




UST Form 101-7-TDR (10/1/2010)
            Case 16-13110-KCF        Doc 260    Filed 12/09/19 Entered 12/09/19 12:56:47         Desc Main
                                               Document     Page 9 of 16
 NOTFILED    Sunoco                      7100-000          392.53     N/A               N/A              0.00

 NOTFILED    Tyco Interated Security, LLC 7100-000         506.86     N/A               N/A              0.00

 NOTFILED    Nets Trailer Leasing        7100-000          525.00     N/A               N/A              0.00

 NOTFILED    Waste Management            7100-000          750.42     N/A               N/A              0.00

 NOTFILED    Network Billing             7100-000          306.64     N/A               N/A              0.00

 NOTFILED    Blue Tarp Financial         7100-000          985.85     N/A               N/A              0.00

 NOTFILED    TN Tool Cutter              7100-000         2,802.50    N/A               N/A              0.00

 NOTFILED    Robert Donahue              7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Bank of America             7100-000        19,817.97    N/A               N/A              0.00

 NOTFILED    Tin Dinh                    7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Thanh Nguyen                7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Thomas Tressel              7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Wayne DiGIrolamo            7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Administrative & Bookkeeping 7100-000        1,500.00    N/A               N/A              0.00
             Sevices
 NOTFILED    at&t Long Distance           7100-000           77.97    N/A               N/A              0.00

 NOTFILED    American Funding            7100-000        76,550.17    N/A               N/A              0.00

 NOTFILED    AmeriHealth                 7100-000        14,065.23    N/A               N/A              0.00

 NOTFILED    Steven Janice               7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Maureen Donahue             7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Philip Donahue              7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Arthur Norton               7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Cathy Potter                7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Dominick Tortorelli         7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Donald Bickling             7100-000            45.00    N/A               N/A              0.00

 NOTFILED    Kyle Janice                 7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Kevin Novak                 7100-000      unknown        N/A               N/A              0.00

 NOTFILED    Dung Pham                   7100-000      unknown        N/A               N/A              0.00

 TOTAL GENERAL UNSECURED                             $1,277,517.49   $991,624.99   $401,361.29          $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                Case 16-13110-KCF                        Doc 260 Filed 12/09/19 Entered 12/09/19 12:56:47                                           Desc Main
                                                                Document    Page 10 of 16
                                                                                                                                                                Exhibit 8


                                                                          Form 1                                                                                Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 16-13110-KCF                                                         Trustee:         (500610)    Barry R. Sharer
Case Name:        United National Machine Tool Inc                                Filed (f) or Converted (c): 10/07/16 (c)
                                                                                  §341(a) Meeting Date:        11/09/16
Period Ending: 11/19/19                                                           Claims Bar Date:             02/07/17

                               1                                  2                           3                     4                  5                    6

                    Asset Description                          Petition/            Estimated Net Value         Property          Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)            Unscheduled       (Value Determined By Trustee,   Abandoned          Received by       Administered (FA)/
                                                                Values            Less Liens, Exemptions,      OA=§554(a)          the Estate        Gross Value of
Ref. #                                                                                and Other Costs)                                              Remaining Assets

 1       Credit refund (u)                                              0.00                          0.00                                  43.51                   FA

 2       BB & T bank                                                  722.66                          0.00                                   0.00                   FA

 3       TD Account (u)                                                 0.00                          0.00                                 882.71                   FA
           Balance at conversion

 4       Cash on hand                                                 101.27                          0.00                                   0.00                   FA
           funds fully used during the Chapter 11

 5       Bank of America                                        128,584.35                            0.00                                   0.00                   FA
           funds fully used during the Chapter 11

 6       Citizens Bank Account                                   15,712.23                            0.00                                   0.00                   FA
           funds fully used during the Chapter 11

 7       Office furniture                                          4,500.00                           0.00                                   0.00                   FA
           sold at auction - see #18

 8       2012 Ford Van                                           14,212.00                            0.00                                   0.00                   FA
           sold at auction - see #18

 9       2005 Chevrolet Kodiak Dump Truck                        19,000.00                            0.00                                   0.00                   FA
           sold at auction- see #18

10       Machinery and Equipment                               1,488,060.00                           0.00                                   0.00                   FA
           sold at auction - see #18

11       Master cam seats - USB keys for software                  5,600.00                           0.00                                   0.00                   FA
           sold at auction - see #18

12       Closing Chapter 11 bank account with Rabobank (u)              0.00                   36,490.50                               36,490.50                    FA

13       Accounts Receivable                                    338,394.69                            0.00        OA                         0.00                   FA

14       Potential Claim against Ralph Samonons (u)                     0.00                          0.00                                   0.00                   FA

15       Refund of Chapter 11 bond (u)                                  0.00                       364.00                                  364.00                   FA

16       Surcharge from Scottrade Financial Services (u)                0.00                      1,750.00                              1,750.00                    FA

17       Surcharge from Sterling National Bank (u)                      0.00                      1,000.00                              1,000.00                    FA

18       Fixed assets sold at auction                                   0.00                  440,797.28                              882,687.27                    FA
           Asset nos. 7, 8, 9, 10 and 11.

 18      Assets      Totals (Excluding unknown values)        $2,014,887.20                  $480,401.78                            $923,217.99                  $0.00




                                                                                                                                 Printed: 11/19/2019 09:22 AM    V.14.60
               Case 16-13110-KCF                        Doc 260 Filed 12/09/19 Entered 12/09/19 12:56:47                                             Desc Main
                                                               Document    Page 11 of 16
                                                                                                                                                                     Exhibit 8


                                                                            Form 1                                                                                   Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 16-13110-KCF                                                         Trustee:       (500610)      Barry R. Sharer
Case Name:       United National Machine Tool Inc                                 Filed (f) or Converted (c): 10/07/16 (c)
                                                                                  §341(a) Meeting Date:        11/09/16
Period Ending: 11/19/19                                                           Claims Bar Date:             02/07/17

                              1                                        2                     3                       4                    5                      6

                    Asset Description                              Petition/        Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled   (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                    Values        Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                and Other Costs)                                                Remaining Assets


     Major Activities Affecting Case Closing:

                09/30/18- Working on TFRWill be filed by the end of 2018.


                9/30/17 - Wrapping up final matters in case.


                Assets are being sold at auction.

     Initial Projected Date Of Final Report (TFR):     June 30, 2018                Current Projected Date Of Final Report (TFR):       June 10, 2019 (Actual)




                                                                                                                                    Printed: 11/19/2019 09:22 AM      V.14.60
                 Case 16-13110-KCF                             Doc 260 Filed 12/09/19 Entered 12/09/19 12:56:47                                                       Desc Main
                                                                      Document    Page 12 of 16
                                                                                                                                                                                     Exhibit 9


                                                                                           Form 2                                                                                     Page: 1

                                                      Cash Receipts And Disbursements Record
Case Number:         16-13110-KCF                                                                       Trustee:             Barry R. Sharer (500610)
Case Name:           United National Machine Tool Inc                                                   Bank Name:           Mechanics Bank
                                                                                                        Account:             ******3566 - Checking Account
Taxpayer ID #: **-***3761                                                                               Blanket Bond:        $48,993,100.00 (per case limit)
Period Ending: 11/19/19                                                                                 Separate Bond: N/A

   1            2                             3                                            4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                                Receipts         Disbursements    Checking
  Date      Check #           Paid To / Received From                      Description of Transaction               T-Code              $                   $       Account Balance
10/13/16       {1}        Verizon                                Refund                                            1229-000                   43.51                                    43.51
10/24/16      {12}        United National Machine Tool, Inc.     Chapter 11 funds deposited into Chapter 7         1229-000             36,490.50                                36,534.01
                                                                 account
10/26/16      101         Verizon                                Account 609 265 3681                              2420-000                                        882.06        35,651.95
10/26/16      102         PSEG                                   account 72 629 462 18                             2420-000                                    3,636.58          32,015.37
10/26/16      103         First Insurance                        acct. 900-2534303                                 2420-000                                    1,543.82          30,471.55
10/31/16                  Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                         10.00        30,461.55
11/02/16      104         Tyco Integrated Security LLC           Alarm system monitoring                           2420-000                                        566.54        29,895.01
11/16/16      105         PSEG                                   Payment of utilities                              2420-000                                    3,110.76          26,784.25
11/28/16      106         First Insurance Funding                Acct. #900-2534303                                2420-000                                    1,543.82          25,240.43
11/30/16                  Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                         46.01        25,194.42
12/13/16       {3}        TD Bank                                Close payroll account                             1229-000                  882.71                              26,077.13
12/13/16      107         First Insurance Funding Corp.          Insurance payment - 900-2534303                   2420-000                                    1,593.82          24,483.31
12/13/16      108         South Hainesport Industrial Trust      rent - December                                   2410-000                                    7,500.00          16,983.31
12/19/16      109         PSEG                                   Payment of electric bill for service              2420-000                                    2,953.89          14,029.42
12/30/16                  Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                         31.41        13,998.01
01/03/17      110         INTERNATIONAL SURETIES, LTD            BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                          5.57        13,992.44
                                                                 BALANCE AS OF 01/03/2017 FOR CASE
                                                                 #16-13110, BOND #016026385
01/19/17      {15}        Global Surety, LLC                     Refund of Trustee's bond for Chapter 11           1229-000                  364.00                              14,356.44
01/19/17      111         South Hainesport Industrial Trust      January rent                                      2410-000                                    7,500.00              6,856.44
01/31/17      112         State of New Jersey Division of        duplicate title request                           2420-000                                         60.00            6,796.44
                          Motor Vehicle
01/31/17      113         PSEG                                   January payment                                   2420-000                                    4,791.22              2,005.22
                                                                 Voided on 01/31/17
01/31/17      113         PSEG                                   January payment                                   2420-000                                    -4,791.22             6,796.44
                                                                 Voided: check issued on 01/31/17
01/31/17      114         PSEG                                   January payment                                   2420-000                                    4,591.22              2,205.22
01/31/17                  Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                         19.14            2,186.08
02/22/17      {17}        Sterling National Bank                 Surcharge payment per consent Order dated         1229-000               1,000.00                                   3,186.08
                                                                 1/5/17
02/22/17      {16}        Jenkins & Kling, P.C.                  Surcharge payment                                 1229-000               1,750.00                                   4,936.08
02/27/17      {18}        Wm F Comly & Son, Inc.                 Proceeds from auction                             1129-000            882,687.27                            887,623.35
02/27/17      115         Philip A. Donahue                      1 day record storage company                      2410-000                                        225.00    887,398.35
02/28/17                  Rabobank, N.A.                         Bank and Technology Services Fee                  2600-000                                         10.00    887,388.35
03/06/17      116         HILL ARCHIVE                           Invoice #222558-626 storage                       2410-000                                    1,027.39      886,360.96
03/07/17      117         State of New Jersey - CBT              2016 tax retun Form CBT-100S-V                    2690-000                                    1,500.00      884,860.96


                                                                                                           Subtotals :                $923,217.99            $38,357.03
{} Asset reference(s)                                                                                                                             Printed: 11/19/2019 09:22 AM        V.14.60
                 Case 16-13110-KCF                      Doc 260 Filed 12/09/19 Entered 12/09/19 12:56:47                                                       Desc Main
                                                               Document    Page 13 of 16
                                                                                                                                                                              Exhibit 9


                                                                                  Form 2                                                                                      Page: 2

                                                    Cash Receipts And Disbursements Record
Case Number:        16-13110-KCF                                                                  Trustee:            Barry R. Sharer (500610)
Case Name:          United National Machine Tool Inc                                              Bank Name:          Mechanics Bank
                                                                                                  Account:            ******3566 - Checking Account
Taxpayer ID #: **-***3761                                                                         Blanket Bond:       $48,993,100.00 (per case limit)
Period Ending: 11/19/19                                                                           Separate Bond: N/A

   1            2                           3                                       4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                         Receipts         Disbursements    Checking
  Date      Check #          Paid To / Received From                Description of Transaction               T-Code              $                   $       Account Balance
03/23/17      118        HILL ARCHIVE                     Record storage                                     2410-000                                        57.71    884,803.25
03/31/17                 Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                    1,317.73     883,485.52
04/28/17                 Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                    1,186.12     882,299.40
05/02/17      119        HILL ARCHIVE                     invoice # 030506                                   2410-000                                        57.71    882,241.69
05/23/17      120        HILL ARCHIVE                     Storage - invoice #030866                          2410-000                                        57.71    882,183.98
05/31/17                 Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                    1,395.98     880,788.00
06/30/17                 Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                    1,266.97     879,521.03
07/05/17      121        Bank of the West                 Payment per Order for Turnover dated               2990-000                                   56,175.19     823,345.84
                                                          06/27/17
07/10/17      122        HILL ARCHIVE                     record storage                                     2410-000                                        57.71    823,288.13
07/11/17      123        BB&T                             per Order dated 7/6/17                             4110-000                                 371,671.00      451,617.13
07/11/17      124        Lakeland Bank                    Per Order dated 07/06/17                           2990-000                                    7,021.90     444,595.23
07/11/17      125        Leaf Capital                     Per Order dated 07/06/17                           2990-000                                    7,021.90     437,573.33
07/11/17      126        U.S. TRUSTEE OFFICE              quarterly fees                                     2950-000                                       325.00    437,248.33
07/12/17      127        Trenk DiPasquale Della Fera      Payment of fees & expenses per Order dated                                                  103,641.39      333,606.94
                         Sodono                           6/26/17
                                                             Expenses per Order              1,797.39        6220-000                                                 333,606.94
                                                             dated 6/26/17
                                                             fees per Order dated          101,844.00        6210-000                                                 333,606.94
                                                             6/26/17
07/12/17      128        Wm. F. Comly & Sons, Inc.        Per Order dated 5/11/17                                                                     178,963.56      154,643.38
                                                             Fees                          115,000.65        6610-000                                                 154,643.38
                                                             Expenses                       63,962.91        6620-000                                                 154,643.38
07/12/17      129        Sharer Petree Brotz & Snyder     Per Order dated 02/10/17                                                                      50,994.63     103,648.75
                                                             Fees                           50,807.50        6310-000                                                 103,648.75
                                                             Expenses                            187.13      6320-000                                                 103,648.75
07/17/17      130        Barry R. Sharer, Trustee         Payment of Chapter 11 Trustee commissions                                                     62,473.90         41,174.85
                                                             fees                           62,097.46        6101-000                                                     41,174.85
                                                             Expenses                            376.44      6102-000                                                     41,174.85
07/25/17      131        HILL ARCHIVE                     record storage - July                              2410-000                                        57.71        41,117.14
07/31/17                 Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                       898.77        40,218.37
08/31/17                 Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                        63.90        40,154.47
09/12/17      132        HILL ARCHIVE                     storage- invoice 032009                            2410-000                                        57.71        40,096.76
09/21/17      133        HILL ARCHIVE                     storage - August inv. 032409                       2990-000                                        57.71        40,039.05
09/29/17                 Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                        55.88        39,983.17
10/18/17      134        HILL ARCHIVE                     September storage                                  2410-000                                        57.71        39,925.46
10/31/17                 Rabobank, N.A.                   Bank and Technology Services Fee                   2600-000                                        61.41        39,864.05

                                                                                                   Subtotals :                         $0.00      $844,996.91
{} Asset reference(s)                                                                                                                      Printed: 11/19/2019 09:22 AM        V.14.60
                 Case 16-13110-KCF                           Doc 260 Filed 12/09/19 Entered 12/09/19 12:56:47                                                         Desc Main
                                                                    Document    Page 14 of 16
                                                                                                                                                                                     Exhibit 9


                                                                                      Form 2                                                                                         Page: 3

                                                    Cash Receipts And Disbursements Record
Case Number:        16-13110-KCF                                                                         Trustee:            Barry R. Sharer (500610)
Case Name:          United National Machine Tool Inc                                                     Bank Name:          Mechanics Bank
                                                                                                         Account:            ******3566 - Checking Account
Taxpayer ID #: **-***3761                                                                                Blanket Bond:       $48,993,100.00 (per case limit)
Period Ending: 11/19/19                                                                                  Separate Bond: N/A

   1            2                          3                                            4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                                Receipts         Disbursements    Checking
  Date      Check #          Paid To / Received From                   Description of Transaction                   T-Code              $                   $       Account Balance
11/27/17      135        HILL ARCHIVE                          record storage                                       2410-000                                        57.71        39,806.34
11/30/17                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        57.42        39,748.92
12/20/17      136        HILL ARCHIVE                          Record Storage                                       2410-000                                        57.71        39,691.21
12/29/17                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        55.34        39,635.87
01/08/18      137        INTERNATIONAL SURETIES, LTD           BOND PREMIUM PAYMENT ON LEDGER                       2300-000                                        12.40        39,623.47
                                                               BALANCE AS OF 01/08/2018 FOR CASE
                                                               #16-13110, Bond # 016026385
01/17/18      138        HILL ARCHIVE                          Storage - Jan.                                       2410-000                                        57.58        39,565.89
01/31/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        62.77        39,503.12
02/28/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        53.09        39,450.03
03/06/18      139        State of New Jersey-CBT               Fed. #XX-XXXXXXX tax year 2017                       2820-000                                       750.00        38,700.03
03/06/18      140        Hill Archive                          Storage fees                                         2410-000                                        57.58        38,642.45
03/27/18      141        HILL ARCHIVE                          Monthly storage                                      2410-000                                        57.58        38,584.87
03/30/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        56.32        38,528.55
04/30/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        53.56        38,474.99
05/01/18      142        HILL ARCHIVE                          invoices 035207 & 228558-963 for destruction         2410-000                                   1,688.41          36,786.58
                                                               of records
05/31/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        58.93        36,727.65
06/29/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        51.06        36,676.59
07/31/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        56.26        36,620.33
08/31/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        54.42        36,565.91
09/28/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        28.05        36,537.86
10/31/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        33.03        36,504.83
11/30/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        30.00        36,474.83
12/31/18                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        28.97        36,445.86
01/08/19      143        INTERNATIONAL SURETIES, LTD           BOND PREMIUM PAYMENT ON LEDGER                       2300-000                                        28.08        36,417.78
                                                               BALANCE AS OF 01/08/2019 FOR CASE
                                                               #16-13110, Bond #016026385
01/31/19                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        32.94        36,384.84
02/28/19                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        27.91        36,356.93
03/25/19      144        U.S. TRUSTEE OFFICE                   Quarterly fees                                       2950-000                                       650.00        35,706.93
03/25/19      145        Sharer Petree Brotz & Snyder          reimbursement for battery and PSEG bills             2200-000                                   4,594.06          31,112.87
03/29/19                 Rabobank, N.A.                        Bank and Technology Services Fee                     2600-000                                        28.75        31,084.12
09/26/19      146        South Hainesport Industrial Trust     Dividend paid 16.11% on $20,000.00, Admin.           2410-000                                   3,222.32          27,861.80
                                                               Rent (post-petition storage fees, leases, etc.);
                                                               Reference:
09/26/19      147        Sharer Petree Brotz & Snyder          Dividend paid 16.11% on $14,710.00,                  3310-000                                   2,370.02          25,491.78


                                                                                                          Subtotals :                         $0.00          $14,372.27
{} Asset reference(s)                                                                                                                             Printed: 11/19/2019 09:22 AM        V.14.60
                 Case 16-13110-KCF                      Doc 260 Filed 12/09/19 Entered 12/09/19 12:56:47                                                          Desc Main
                                                               Document    Page 15 of 16
                                                                                                                                                                                Exhibit 9


                                                                                 Form 2                                                                                          Page: 4

                                                   Cash Receipts And Disbursements Record
Case Number:        16-13110-KCF                                                                    Trustee:            Barry R. Sharer (500610)
Case Name:          United National Machine Tool Inc                                                Bank Name:          Mechanics Bank
                                                                                                    Account:            ******3566 - Checking Account
Taxpayer ID #: **-***3761                                                                           Blanket Bond:       $48,993,100.00 (per case limit)
Period Ending: 11/19/19                                                                             Separate Bond: N/A

   1            2                          3                                       4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From              Description of Transaction                   T-Code              $                  $       Account Balance
                                                          Accountant for Trustee Fees (Trustee Firm);
                                                          Reference:
09/26/19      148        Sharer Petree Brotz & Snyder     Dividend paid 16.11% on $42.80, Accountant           3320-000                                         6.90        25,484.88
                                                          for Trustee Expenses (Trustee Firm);
                                                          Reference:
09/26/19      149        Trenk DiPasquale Della Fera      Dividend paid 16.11% on $106,145.00,                 3210-000                                   17,101.67             8,383.21
                         Sodono                           Attorney for Trustee Fees (Other Firm);
                                                          Reference:
                                                          Stopped on 10/15/19
09/26/19      150        Trenk DiPasquale Della Fera      Dividend paid 16.11% on $2,592.10, Attorney          3220-000                                       417.63            7,965.58
                         Sodono                           for Trustee Expenses (Other Firm); Reference:
                                                          Stopped on 10/15/19
09/26/19      151        Barry R. Sharer                  COMBINED CHECK FOR TRUSTEE                                                                       7,965.58                 0.00
                                                          COMPENSATION, EXPENSES AND
                                                          INTEREST
                                                             Dividend paid 16.11%             7,960.90         2100-000                                                             0.00
                                                             on $49,410.90; Claim# ;
                                                             Filed: $49,410.90
                                                             Dividend paid 16.11%                   4.68       2200-000                                                             0.00
                                                             on $29.03; Claim# ADM;
                                                             Filed: $29.03
10/15/19      149        Trenk DiPasquale Della Fera      Dividend paid 16.11% on $106,145.00,                 3210-000                                 -17,101.67          17,101.67
                         Sodono                           Attorney for Trustee Fees (Other Firm);
                                                          Reference:
                                                          Stopped: check issued on 09/26/19
10/15/19      150        Trenk DiPasquale Della Fera      Dividend paid 16.11% on $2,592.10, Attorney          3220-000                                       -417.63       17,519.30
                         Sodono                           for Trustee Expenses (Other Firm); Reference:
                                                          Stopped: check issued on 09/26/19
10/15/19      152        Trenk DiPasquale Della Fera      Fees                                                 3210-000                                   17,101.67              417.63
                         Sodono
10/15/19      153        Trenk DiPasquale Della Fera      Expenses                                             3220-000                                       417.63                0.00
                         Sodono

                                                                                 ACCOUNT TOTALS                                   923,217.99            923,217.99                $0.00
                                                                                       Less: Bank Transfers                              0.00                   0.00
                                                                                 Subtotal                                         923,217.99            923,217.99
                                                                                       Less: Payments to Debtors                                                0.00
                                                                                 NET Receipts / Disbursements                    $923,217.99        $923,217.99




{} Asset reference(s)                                                                                                                        Printed: 11/19/2019 09:22 AM        V.14.60
                 Case 16-13110-KCF                     Doc 260 Filed 12/09/19 Entered 12/09/19 12:56:47                                              Desc Main
                                                              Document    Page 16 of 16
                                                                                                                                                                      Exhibit 9


                                                                         Form 2                                                                                       Page: 5

                                                   Cash Receipts And Disbursements Record
Case Number:        16-13110-KCF                                                          Trustee:            Barry R. Sharer (500610)
Case Name:          United National Machine Tool Inc                                      Bank Name:          Mechanics Bank
                                                                                          Account:            ******3566 - Checking Account
Taxpayer ID #: **-***3761                                                                 Blanket Bond:       $48,993,100.00 (per case limit)
Period Ending: 11/19/19                                                                   Separate Bond: N/A

   1            2                          3                               4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                 Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From         Description of Transaction              T-Code              $                  $       Account Balance


                                                                                                                            Net               Net                 Account
                                                                         TOTAL - ALL ACCOUNTS                             Receipts       Disbursements            Balances

                                                                         Checking # ******3566                          923,217.99            923,217.99                 0.00

                                                                                                                       $923,217.99         $923,217.99                  $0.00




{} Asset reference(s)                                                                                                              Printed: 11/19/2019 09:22 AM        V.14.60
